DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 8/30/19 and 2/14/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokota (US PGPub 2018/0239205, hereinafter referred to as “Yokota”).
Yokota discloses the semiconductor device as claimed.  See figures 1-6 and corresponding text, where Yokota teaches, pertaining to claim 1, an electro-optical device comprising: a substrate (11) (figure 6; [0095]);
 a transistor (30) including a gate electrode (30g) and a semiconductor layer (30a) (figure 6; [0090]); 
a scanning line (3) between the substrate (11) and the transistor (30) (figure 5; [0089]); and 
an insulating layer (15) including a contact hole (CH2) configured to electrically connect the scanning line (3) and the gate electrode (30g), wherein the contact hole (CH2) includes a body portion ( provided, in plan view, along the semiconductor layer (30a) and spaced apart from a channel region (30c) of the semiconductor layer (30a) by a first distance, and a protruded portion configured to protrude from the body portion toward a region other than the channel region (30c) of the semiconductor layer (30a) and to be spaced apart from the region other than the channel region (30c) by a second distance, which is less than the first distance (figure 5; [0084-0093]). 
pertaining to claim 2, wherein the contact hole is provided, in plan view, on both sides of the semiconductor layer (figure 5; [0084-0093]). 
Yokota teaches, pertaining to claim 3, wherein the semiconductor layer includes the channel region (30c), low concentration impurity regions (30f, 30e) provided to interpose the channel region therebetween and a high concentration impurity region provided in contact with the low concentration impurity region, and the protruded portion in the contact hole protrudes toward the high concentration impurity region side of a boundary between the low concentration impurity region and the high concentration impurity region (figure 6; [0095-0098]). 
Yokota teaches, pertaining to claim 4, wherein the semiconductor layer includes the channel region, low concentration impurity regions provided to interpose the channel region therebetween, and a high concentration impurity region provided in contact with the low concentration impurity region, and the protruded portion in the contact hole protrudes toward a region extending across the low concentration impurity region and the high concentration impurity region (figure 6; [0095-0098]). 
Yokota teaches, pertaining to claim 5, wherein a light-absorption layer is provided inside the contact hole (figure 6; [0095-0098]). 
Yokota teaches, pertaining to claim 6, wherein the light-absorption layer includes an oxide of a metal selected from among Ti, Zr, and Hf, and the oxide of the metal is provided along a side wall inside the contact hole ([0107]). 
Yokota teaches, pertaining to claim 7, wherein a light-absorption layer is provided between the scanning line and the insulating layer on the substrate (figure 6; [0095-0098]). 
pertaining to claim 8, wherein the light-absorption layer provided between the scanning line and the insulating layer includes an oxide of a metal selected from among Ti, Zr, and Hf, and the oxide of the metal is provided only at an interface between the scanning line and the insulating layer ([0107]). 
Yokota teaches, pertaining to claim 9, comprising a conductive layer covering the light-absorption layer inside the contact hole (figure 6; [0095-0098]). 
Yokota teaches, pertaining to claim 10, wherein a void is formed inside the contact hole ([0083]). 
Yokota teaches, pertaining to claim 11, wherein the insulating layer includes another contact hole configured to electrically connect the scanning line and the gate electrode, the other contact hole including a body portion provided, in plan view, along the semiconductor layer and being spaced apart from the body portion of the contact hole by a third distance, and 
the scanning line includes a first portion that extends in a first direction and a second portion that protrudes from the first portion in a second direction that intersects the first direction, the width of the second portion is narrower than the third distance (figure 6; [0095-0098]). 
Yokota teaches, pertaining to claim 12, an electronic apparatus comprising the electro-optical device ([0119]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        February 13, 2021